Citation Nr: 9925866	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel









INTRODUCTION

The veteran had recognized military service from January 1942 
to September 1942 and regular Philippine Army service from 
July 1945 to March 1946.  The veteran died in October 1985.  
The appellant is his surviving spouse.  

The matter before the Board of Veterans' Appeals (Board) is an 
appeal from rating decisions from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the appellant was denied entitlement to accrued 
benefits.

The appellant has raised a claim for an earlier effective 
date for service connection for the cause of the veteran's 
death.  This issue is referred to the RO.  


FINDINGS OF FACT

1.  The veteran died in October 1985, and no claims were then 
pending.  

2.  The appellant filed a written claim for benefits in 
November 1985.  


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for tuberculosis of the 
left kidney and seminal tract, pulmonary tuberculosis, and 
malaria when he died in October 1985.  The record shows that 
no claims were then pending.  In November 1985, the RO 
received a letter from the appellant that requested burial 
benefits, all other benefits due to her, and information on 
how to obtain the other benefits.  

From 1990 to 1992, the RO received four more letters from the 
appellant that stated her case and requested the proper form 
with which to apply for benefits, including death benefits.  
In January 1993, the RO mailed VA Form 21-534 to the 
appellant and received the completed form back in February 
1993.  

A May 1996 rating decision granted service connection for 
cause of death and basic eligibility for Dependents' 
Education Assistance was established.  The RO processed an 
award for burial benefits and a full grant for widow's 
entitlement to service connection for cause of death.  
However, entitlement to accrued benefits was suspended until 
the U.S. Court of Appeals decided Jones v West, 136 F.3d 1296 
(1998).  In an April 1998 letter to the appellant, the RO 
denied the claim for accrued benefits because Form 21-534 
must be filed within one year from the date of death of the 
veteran, and it was filed 8 years after the veteran's death.  
In an August 1998 letter to the appellant, the RO denied the 
claim for accrued benefits because, even if timely filed, the 
veteran had no claim for VA benefits pending and there were 
no payments he was due that had not been paid at the time of 
death.  The appellant appealed the August 1998 decision.  




Criteria

The veteran's surviving spouse may be paid the periodic 
monetary benefits to which a payee was entitled at his death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in § 3.500(g), upon the death of such 
person.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000(a)(1) (1998).

Application for accrued benefits must be filed within 1 year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (1998); see 38 C.F.R. 
§ 3.152(b).  Claim-Application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a) (1998).  The informal claim, however, 
must be in writing.  Rodriguez v. West, U.S. Court of Appeals 
No. 98-7087 (Fed. Cir. 1999).  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
informal claim.  38 C.F.R. § 3.155(a) (1998).  



An accrued benefits claim is derivative of the veteran's 
claim for service connection, i.e., the claimant's 
entitlement is based on the veteran's entitlement.  
38 U.S.C.A. § 5121 provides direction on how to apply for 
accrued benefits which were "due and unpaid" to the veteran 
at the time of death and to whom the benefits are to be paid.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996).  

The United States Court of Appeals for the Federal Circuit 
has held that Sections 5101 and 5121, when read together, 
compels the conclusion that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  
Jones, at 1300.  


Analysis

The appellant timely filed for accrued benefits within one 
year after the veteran's death.  The veteran died in October 
1985, and in November 1985, she provided an informal written 
communication to the RO.  She wrote of the veteran's death 
and evidenced a belief in entitlement to accrued benefits 
because she requested death benefits and all benefits due to 
her.  In addition, the appellant completed and filed Form 21-
534 within a month of receipt, well within the one year 
filing deadline.  Therefore, although Form 21-534 was filed 
in February 1993, November 1985 will be considered as the 
date the claim for accrued benefits was filed.

The record shows that the veteran did not have a claim 
pending for an identified VA benefit at the time of his 
death.  In this case, there were no accrued benefits which 
were "due and unpaid" to the veteran at the time of his 
death.  Zevalkink v. Brown, 102 F.3d at 1241.  Since the 
veteran did not have a claim pending at the time of death, 
the appellant had no claim upon which to derive her own 
application and she cannot file an accrued benefits claim in 
lieu of the veteran.  Jones, at 1300.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, although the appellant timely 
filed an application in November 1985, she may not derive a 
claim for accrued benefits because the veteran had no claim 
pending at death.  


ORDER

The claim of entitlement to accrued benefits is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

